Name: 2013/632/EU: Commission Implementing Decision of 30Ã October 2013 confirming the average specific emissions of CO 2 and specific emissions targets for manufacturers of passenger cars for the calendar year 2012 pursuant to Regulation (EC) NoÃ 443/2009 of the European Parliament and of the Council Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: mechanical engineering;  deterioration of the environment;  organisation of transport;  environmental policy
 Date Published: 2013-10-31

 31.10.2013 EN Official Journal of the European Union L 289/71 COMMISSION IMPLEMENTING DECISION of 30 October 2013 confirming the average specific emissions of CO2 and specific emissions targets for manufacturers of passenger cars for the calendar year 2012 pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (Text with EEA relevance) (2013/632/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 443/2009 of the European Parliament and of the Council of 23 April 2009 setting emission performance standards for new passenger cars as part of the Communitys integrated approach to reduce CO2 emissions from light-duty vehicles (1), and in particular the second subparagraph of Article 8(5) and Article 10(1) thereof, Whereas: (1) The Commission is required, pursuant to Article 8(5) of Regulation (EC) No 443/2009, to confirm each year the average specific emissions of CO2 and the specific emissions target for each manufacturer of passenger cars in the Union as well as for each pool of manufacturers formed in accordance with Article 7(1) of that Regulation. On the basis of that confirmation, the Commission is to determine whether manufacturers and pools have complied with the requirements of Article 4 of that Regulation. (2) Pursuant to Article 4 of Regulation (EC) No 443/2009, the targets are binding on manufacturers and pools with effect from 2012. The average specific emissions of manufacturers for 2012 are calculated in accordance with the second paragraph of that Article and take into account 65 % of the manufacturers new cars registered in that year. (3) The detailed data to be used for the calculation of the average specific emissions and the specific emissions targets is set out in point 1 of Part A and in Part C of Annex II to Regulation (EC) No 443/2009 and is based on Member States registrations of new passenger cars during the preceding calendar year. The data is taken from the certificates of conformity issued by the manufacturers or from documents providing equivalent information in accordance with Article 3(1) of Commission Regulation (EU) No 1014/2010 (2). (4) All Member States submitted the data for 2012 to the Commission by the deadline of 28 February 2013 in accordance with Article 8(2) of Regulation (EC) No 443/2009. Where, as a result of the verification of the data by the Commission, it was evident that certain data were missing or manifestly incorrect, the Commission contacted the Member States concerned and, subject to the agreement of those Member States, adjusted or completed the data accordingly. Where no agreement could be reached with a Member State, the provisional data of that Member State was not adjusted. (5) On 30 April 2013, the Commission published the provisional data and notified 85 manufacturers of the provisional calculations of their average specific emissions of CO2 in 2012 and their specific emissions targets in accordance with Article 8(4) of Regulation (EC) No 443/2009. Manufacturers were asked to verify the data and to notify the Commission of any errors within three months of receipt of the notification in accordance with the first subparagraph of Article 8(5) of that Regulation and Article 9(3) of Regulation (EU) No 1014/2010. Eight manufacturers accepted the preliminary data without corrections whilst 40 manufacturers submitted notifications of errors within the given deadline. (6) For the remaining 37 manufacturers that did not notify any errors in the datasets or respond otherwise, the provisional data and provisional calculations of the average specific emissions and the specific emissions targets should be confirmed without adjustments. (7) The Commission has verified the corrections notified by the manufacturers and the respective justifications as expressed through the error codes specified in Article 9(3) of Regulation (EU) No 1014/2010 and the dataset has been adjusted as appropriate. (8) In the case of records that have been identified by manufacturers with the error code B as set out in Article 9(3) of Regulation (EU) No 1014/2010, it is necessary to take into account the fact that manufacturers cannot verify or correct those records appropriately due to missing or incorrect identification parameters. Accordingly, an error margin should be applied to the CO2 emission and mass values in those records. (9) The error margin should be calculated as the difference between the distances to the specific emissions target expressed as the average emissions subtracted from the specific emissions targets calculated including and excluding those registrations that cannot be verified by the manufacturers. Regardless of whether that difference is positive or negative, the error margin should always improve the distance to the target of the manufacturer. (10) In accordance with Article 10(2) of Regulation (EC) No 443/2009, a manufacturer should be considered as compliant with its specific emission target referred to in Article 4 of that Regulation where the average emissions indicated in this Decision are lower than the specific emissions target, expressed as a negative distance to target. Where the average emissions exceed the specific emissions target, an excess emission premium should be imposed in accordance with Article 9 of Regulation (EC) No 443/2009, unless the manufacturer concerned benefits from an exemption from that target or is a member of a pool in accordance with Article 7 of that Regulation and the pool complies with its specific emissions target. (11) The average specific emissions of CO2 from new passenger cars registered in 2012, the specific emissions targets and the difference between those two values should be confirmed accordingly, HAS ADOPTED THIS DECISION: Article 1 The following values specified in the Annex are confirmed for each manufacturer of passenger cars and for each pool of manufacturers in respect of the 2012 calendar year: (a) the specific emissions target; (b) the average specific emissions of CO2, where appropriate adjusted by the relevant error margin; (c) the difference between the values referred to in points (a) and (b); (d) the average specific emissions of CO2 for all new passenger cars in the Union; (e) the average mass for all new passenger cars in the Union. Article 2 This Decision shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Done at Brussels, 30 October 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 140, 5.6.2009, p. 1. (2) Commission Regulation (EU) No 1014/2010 of 10 November 2010 on monitoring and reporting of data on the registration of new passenger cars pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (OJ L 293, 11.11.2010, p. 15). ANNEX Table 1 Values relating to the performance of manufacturers confirmed in accordance with Article 10 of Regulation (EC) No 443/2009 A B C D E F G H I Manufacturer Name Pools and Derogations Number of registrations Average CO2 (65 %) corrected Specific emissions target Distance to target Distance to target adjusted Average mass Average CO2 (100 %) ALPINA BURKARD BOVENSIEPEN GMBH E CO., KG 459 156,768 152,125 4,643 4,643 1 856,13 183,037 ARTEGA AUTOMOBIL GMBH E CO., KG 4 223,000 126,024 96,976 96,976 1 285,00 223,000 ASTON MARTIN LAGONDA LTD D 1 549 296,355 320,000 23,645 23,645 1 774,48 321,944 AUDI AG P12 657 068 122,411 139,473 17,062 17,110 1 579,29 137,786 AUDI HUNGARIA MOTOR KFT P12 11 241 137,324 133,613 3,711 3,573 1 451,07 149,057 AUTOMOBILES CITROEN 654 993 108,718 129,703 20,985 20,985 1 365,51 122,566 AUTOMOBILES PEUGEOT 773 864 107,648 130,413 22,765 22,765 1 381,03 121,489 AVTOVAZ JSC P8 2 298 207,903 125,748 82,155 82,155 1 278,96 213,899 BENTLEY MOTORS LTD P12 1 992 310,230 181,440 128,790 128,790 2 497,60 338,040 BAYERISCHE MOTOREN WERKE AG P1 762 027 123,643 138,696 15,053 15,111 1 562,28 137,515 BMW M GMBH P1 6 375 231,079 151,103 79,976 78,034 1 833,77 247,941 BUGATTI AUTOMOBILES S.A.S P12 2 539,000 156,689 382,311 382,311 1 956,00 539,000 CATERHAM CARS LIMITED D 139 174,178 210,000 35,822 35,822 704,32 188,921 CECOMP S.P.A. 1 001 0,000 123,282  123,282  123,282 1 225,00 0,000 CHEVROLET ITALIA SPA P5 4 948 110,000 114,681 4,681 4,681 1 036,80 110,284 CHRYSLER GROUP LLC P3 57 034 177,442 159,650 17,792 17,295 2 020,79 192,882 CNG-TECHNIK GMBH P4 75 113,938 118,091 4,153 4,153 1 111,40 113,960 AUTOMOBILE DACIA SA P8 232 256 125,132 126,664 1,532 1,534 1 299,01 136,899 DAIHATSU MOTOR CO LTD P11 3 397 131,952 120,887 11,065 11,065 1 172,58 148,590 DAIMLER AG P2 631 475 123,873 139,576 15,703 15,716 1 581,53 142,842 DONGFENG MOTOR CORPORATION 2 184,000 118,758 65,242 65,242 1 126,00 187,000 DR MOTOR COMPANY SRL 645 126,489 122,520 3,969 3,969 1 208,33 141,574 FERRARI S.P.A D 2 330 298,539 303,000 4,461 4,461 1 733,67 316,739 FIAT GROUP AUTOMOBILES S.P.A P3 686 449 109,841 118,886 9,045 9,171 1 128,80 117,233 FISKER AUTOMOTIVE INC 166 53,000 181,778  128,778  128,778 2 505,00 53,000 FORD-WERKE GMBH P4 917 725 116,480 127,832 11,352 11,359 1 324,57 128,685 FUJI HEAVY INDUSTRIES LTD ND 29 381 150,266 164,616 14,350 14,350 1 561,77 160,599 GENERAL MOTORS COMPANY P5 2 673 130,061 154,444 24,383 24,383 1 906,87 253,869 GM ITALIA SRL P5 2 119,000 123,968 4,968 4,968 1 240,00 119,000 GM KOREA COMPANY P5 161 153 124,248 131,444 7,196 7,196 1 403,59 141,050 GREAT WALL MOTOR COMPANY LIMITED D 309 168,000 195,000 27,000 27,000 1 184,23 169,049 HONDA AUTOMOBILE CHINA CO., LTD P6 17 668 123,408 119,912 3,496 3,496 1 151,26 124,855 HONDA MOTOR CO., LTD P6 71 717 121,571 130,995 9,424 9,424 1 393,77 138,965 HONDA TURKIYE AS P6 2 207 154,787 128,725 26,062 26,062 1 344,10 157,874 HONDA OF THE UK MANUFACTURING LTD P6 40 779 139,093 136,324 2,769 2,769 1 510,38 156,169 HYUNDAI MOTOR COMPANY 416 987 118,808 128,266 9,458 9,458 1 334,05 132,203 IVECO S.P.A P3 6 143,333 224,310 80,977 80,977 3 435,67 146,667 JAGUAR ND; P10 22 621 150,844 178,025 27,181 27,409 1 910,74 168,970 JIANGLING MOTOR HOLDING CO., LTD 39 144,480 130,348 14,132 14,132 1 379,62 147,897 KIA MOTORS CORPORATION 329 474 114,489 127,175 12,686 12,686 1 310,18 129,464 KTM-SPORTMOTORCYCLE AG D 18 180,000 200,000 20,000 20,000 875,00 183,000 AUTOMOBILI LAMBORGHINI S.P.A P12 413 343,683 144,315 199,368 199,021 1 685,23 364,295 LAND ROVER ND; P10 98 731 167,445 178,025 10,580 10,583 2 123,81 190,922 LOTUS CARS LIMITED D 335 163,447 280,000  116,553  116,553 1 181,82 185,857 MAGYAR SUZUKI CORPORATION LTD P9 84 045 118,669 120,317 1,648 1,654 1 160,12 128,118 MAHINDRA & MAHINDRA LTD D 64 179,000 205,000 26,000 26,000 1 915,08 182,234 MARUTI SUZUKI INDIA LTD P9 21 574 101,217 109,891 8,674 8,674 931,97 102,884 MASERATI S.P.A P3 883 343,492 158,286 185,206 184,578 1 990,95 351,072 MAZDA MOTOR CORPORATION 113 565 128,793 129,494 0,701 0,701 1 360,93 141,779 MCLAREN AUTOMOTIVE LIMITED D 335 279,000 285,000 6,000 6,000 1 511,50 279,475 MERCEDES-AMG GMBH P2 2 939 177,053 151,465 25,588 25,305 1 841,70 222,641 MG MOTOR UK LIMITED D 755 176,147 184,000 7,853 7,853 1 585,69 178,914 MIA ELECTRIC S.A.S 494 0,000 107,916  107,916  107,916 888,76 0,000 MICRO-VETT S.P.A 5 0,000 130,091  130,091  130,091 1 374,00 0,000 MITSUBISHI MOTORS CORPORATION MMC P7 48 688 126,281 140,924 14,643 15,397 1 611,04 151,332 MITSUBISHI MOTORS EUROPE BV MME P7 18 604 117,601 118,511 0,910 0,981 1 120,59 126,014 MITSUBISHI MOTORS THAILAND CO LTD MMTH P7 15 97,778 123,575 25,797 26,331 1 231,40 125,667 MORGAN MOTOR CO LTD D 398 156,050 180,000 23,950 23,950 1 120,11 184,078 NISSAN INTERNATIONAL SA 423 818 122,253 131,177 8,924 8,924 1 397,75 137,341 OMCI SRL 21 148,000 116,656 31,344 31,344 1 080,00 156,667 ADAM OPEL AG P5 814 229 119,708 133,821 14,113 14,114 1 455,62 133,002 PERODUA MANUFACTURING SDN BHD 372 136,934 113,647 23,287 23,287 1 014,16 140,785 DR ING HCF PORSCHE AG P12 42 299 187,954 152,535 35,419 35,419 1 865,10 205,379 PERUSAHAAN OTOMOBIL NASIONAL SDN BHD D 206 146,511 185,000 38,489 38,489 1 311,58 154,942 QUATTRO GMBH P12 3 904 219,136 147,404 71,732 70,977 1 752,84 243,966 RADICAL MOTORSPORT LTD 6 229,000 106,145 122,855 122,855 850,00 229,000 RENAULT S.A.S P8 800 674 105,396 126,744 21,348 21,353 1 300,76 120,796 ROLLS-ROYCE MOTOR CARS LTD P1 417 317,376 181,976 135,400 135,377 2 509,34 329,930 SAAB AUTOMOBILE AB 1 297 151,696 144,382 7,314 7,314 1 686,71 170,266 SEAT SA P12 252 173 114,757 127,124 12,367 12,521 1 309,07 127,191 SECMA S.A.S 40 131,000 97,370 33,630 33,630 658,00 131,000 SHIJIAZHUANG SHUANGHUAN AUTOMOBILE COMPANY 10 269,667 154,130 115,537 115,537 1 900,00 269,800 SKODA AUTO AS P12 460 603 120,028 126,655 6,627 7,026 1 298,81 132,247 SPYKER AUTOMOBIELEN BV D 2 340,000 340,000 0,000 0,000 1 730,00 340,000 SSANGYONG MOTOR COMPANY D 4 967 167,641 180,000 12,359 12,359 1 812,62 186,532 SUZUKI MOTOR CORPORATION P9 46 255 131,108 124,115 6,993 6,891 1 243,22 148,213 TATA MOTORS LIMITED ND; P10 592 134,367 178,025 43,658 43,658 1 336,03 141,978 TESLA MOTORS LTD 159 0,000 128,309  128,309  128,309 1 335,00 0,000 THINK 52 0,000 118,360  118,360  118,360 1 117,29 0,000 TOYOTA MOTOR EUROPE NV SA P11 515 028 103,613 127,912 24,299 24,371 1 326,30 121,862 VEHICULES ELECTRIQUES PININFARINA-BOLLORE S.A.S. 542 0,000 123,282  123,282  123,282 1 225,00 0,000 VOLKSWAGEN AG P12 1 535 755 119,343 131,203 11,860 11,952 1 398,32 132,965 VOLVO CAR CORPORATION 204 539 121,944 144,736 22,792 22,792 1 694,44 142,116 WIESMANN GMBH D 53 284,294 274,000 10,294 10,294 1 490,38 289,566 ZHEJIANG ZOTYE AUTOMOBILE MANUFACTURING CO., LTD 2 0,000 128,172  128,172  128,172 1 332,00 75,000 Table 2 Values relating to the performance of pools confirmed in accordance with Article 10 of Regulation (EC) No 443/2009 A B C D E F G H I Pool Name Pool Number of registrations Average CO2 (65 %) corrected Specific emissions target Distance to target Distance to target adjusted Average mass Average CO2 (100 %) BMW GROUP P1 768 819 123,824 138,822 14,998 15,052 1 565,05 138,535 DAIMLER AG P2 634 414 123,949 139,630 15,681 15,694 1 582,73 143,212 FIAT GROUP AUTOMOBILES SPA P3 744 372 110,597 122,056 11,459 11,468 1 198,18 123,307 FORD-WERKE GMBH P4 917 800 116,479 127,832 11,353 11,361 1 324,55 128,684 GENERAL MOTORS P5 983 005 119,853 133,391 13,538 13,539 1 446,21 134,536 HONDA MOTOR EUROPE LTD P6 132 371 125,014 131,120 6,106 6,106 1 396,5 142,697 MITSUBISHI MOTORS P7 67 307 122,126 134,725 12,599 13,121 1 475,39 144,328 POOL RENAULT P8 1 035 228 109,427 126,724 17,297 17,301 1 300,32 124,615 SUZUKI P9 151 874 115,511 119,993 4,482 4,498 1 153,02 130,654 TATA MOTORS LTD, JAGUAR CARS LTD, LAND ROVER P10 121 944 162,825 178,025 15,200 15,307 2 080,46 186,612 TOYOTA-DAIHATSU GROUP P11 518 425 103,694 127,865 24,171 24,239 1 325,29 122,037 VW GROUP PC P12 2 965 450 120,108 132,353 12,245 12,508 1 423,48 134,841 Explanatory notes to Tables 1 and 2 Column A: Table 1: Manufacturer name means the name of the manufacturer as notified to the Commission by the manufacturer concerned or, where no such notification has taken place, the name registered by the registration authority of the Member State. Table 2: Pool name means the name of the pool declared by the pool manager. Column B: D means that a derogation relating to a small volume manufacturer has been granted in accordance with Article 11(3) of Regulation (EC) No 443/2009 with effect from 2012; ND means that a derogation relating to a niche manufacturer has been granted in accordance with Article 11(4) of Regulation (EC) No 443/2009 with effect from 2012; P means that the manufacturer is a member of a pool (listed in Table 2) formed in accordance with Article 7 of Regulation (EC) No 443/2009 and the pooling agreement is valid for calendar year 2012. Column C: Number of registrations means the total number of new cars registered by Member States in a calendar year, not counting those registrations that relate to records where the values for mass and/or CO2 are missing and those records which the manufacturer does not recognise (identified in the error notification with error code C as set out in Article 9(3) of Regulation (EU) No 1014/2010). The number of registrations reported by Member States may otherwise not be changed. Column D: Average CO2 (65 %) corrected means the average specific emissions of CO2 that have been calculated on the basis of the 65 % lowest emitting vehicles in the manufacturers fleet in accordance with the first indent of the second subparagraph of Article 4 of Regulation (EC) No 443/2009 and point 4 of Commission Communication COM(2010) 657 final. Where appropriate, the average specific emissions have been adjusted to take into account the corrections notified to the Commission by the manufacturer concerned. The records used for the calculation include those that contain a valid value for mass and CO2 emissions. Column E: Specific emissions target means the emissions target calculated on the basis of the average mass of all vehicles attributed to a manufacturer applying the formula set out in Annex I to Regulation (EC) No 443/2009. Column F: Distance to target means the difference between the average specific emissions specified in column D and the specific emissions target in column E. Where the value in column F is positive the average specific emissions exceed the specific emissions target. Column G: Distance to target adjusted means that where the values in this column are different from those in column F, the values in that column have been adjusted to take into account an error margin. The error margin only applies if the manufacturer has notified the Commission of records with the error code B as set out in Article 9(3) of Regulation (EU) No 1014/2010. The error margin is calculated in accordance with the following formula: AC1= the average specific emissions of CO2 including the unidentifiable vehicles (as set out in column D); TG1= the specific emissions target including the unidentifiable vehicles (as set out in column E); AC2= the average specific emissions of CO2 excluding the unidentifiable vehicles; TG2= the specific emissions target excluding the unidentifiable vehicles. Column I: Average CO2 (100 %) means the average specific emissions of CO2 that have been calculated on the basis of 100 % of the vehicles attributed to the manufacturer. Where appropriate, the average specific emissions have been adjusted to take into account the corrections notified to the Commission by the manufacturer concerned. The records used for the calculation includes those that contain a valid value for mass and CO2 emissions but do not take into account the super-credits referred to in Article 5 of Regulation (EC) No 443/2009.